United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.E., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Anaheim, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1100
Issued: September 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant timely appealed the August 13, 2007 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.1
ISSUE
The issue is whether appellant was disabled from May 1 to July 20, 2007 due to her
August 16, 2006 employment injury.

1

The record on appeal includes evidence received after the Office issued the August 13, 2007 decision. The
Board’s appellate review is limited to the evidence in the case record which was before the Office at the time of its
final decision. 20 C.F.R. § 10.501.2(c) (2008).

FACTUAL HISTORY
Appellant, a 36-year-old mail handler, was injured August 16, 2006 when a wire hamper
fell from a forklift and struck her right side. She stopped work the day of her injury and returned
to work in a limited-duty capacity on August 22, 2006. The Office accepted appellant’s claim
for contusions of the right shoulder, upper arm, elbow and forearm.
On May 11, 2007 appellant filed a claim for post-traumatic stress disorder (PTSD), which
she attributed to her August 16, 2006 employment injury. She first became aware of her
psychiatric condition on May 7, 2007. Appellant last worked on May 1, 2007.2
From an orthopedic standpoint, appellant was capable of performing limited-duty work,
and the employing establishment advised that modified work remained available. From April 23
to August 27, 2007, Dr. Behzad Haghi, appellant’s treating physician, found her capable of
performing limited-duty work as it pertained to the use of her right upper extremity.3
From a psychological standpoint, appellant was considered totally disabled according to
Dr. Barbara A. Ammon, Ph.D. In a May 30, 2007 report, Dr. Ammon diagnosed PTSD and
indicated that appellant had been totally disabled since May 1, 2007. She first saw appellant on
May 7, 2007, at which time appellant reported having been injured at work on August 16, 2006
when a 390-pound wire cage stacked on a truck fell onto her chin and then onto her chest,
pinning her against a nearby parked mule. The impact reportedly knocked the wind out of
appellant, who was stunned and unable to move and her right arm began turning black.
Appellant also informed Dr. Ammon that the truck driver pulled the cage off of her, tearing her
skin. Dr. Ammon noted that, since the accident, appellant had not been fully able to use her right
arm and hand. Appellant had also experienced symptoms referable to her neck, shoulder, back
and hip.
Dr. Ammon noted that, immediately following the August 16, 2006 accident, appellant
experienced the onset of flashbacks and nightmares. Appellant reportedly awakened from the
nightmares with palpitations and sweat. Dr. Ammon stated that appellant was hypervigilant and
startled easily. Also, appellant’s memory and concentration were impaired, she was irritable
and she became tearful with little provocation. Dr. Ammon described appellant as well
motivated to work and noted that, despite ongoing orthopedic and psychological symptoms,
appellant returned to limited duty two or three weeks after her injury. But appellant felt quite
fearful at work and she became physically tense and experienced palpitations when she was
around or even heard the sound of cages. She reportedly had recurrent thoughts of how the cage
came close to striking her head.
2

On May 10, 2007 appellant filed another emotional condition claim (13-2171958) for alleged harassment that
occurred following her return to light duty in August 2006. The Office adjudicated the two emotional condition
claims separately and associated the May 11, 2007 filing with appellant’s August 16, 2006 traumatic injury claim
(13-2157179).
3

Dr. Haghi is Board-certified in family and preventive medicine, with a subspecialty in occupational medicine.
He imposed right arm restrictions that included no repetitive reaching, no reaching above shoulder level, no lifting
over five pounds and no heavy or repetitive pushing or pulling. Appellant was also required to wear a tennis elbow
brace at work.

2

Dr. Ammon also noted that appellant’s clinical picture was further complicated by the
harassment she received from her supervisor following her return to limited-duty work. She
reported that appellant’s supervisor repeatedly attempted to force her to work outside of her
physician’s restrictions. The supervisor also closely monitored appellant’s actions and indicated
that other employees did not want to work with her because they considered her to be a safety
hazard.
When appellant first sought psychological counseling with Dr. Ammon on May 7, 2007,
she reported experiencing ongoing nightmares and flashbacks of the August 16, 2006 incident.
Additional complaints included depression, irritability, tearfulness, feelings of helplessness and
hopelessness, impaired memory and concentration, hypervigilance, startle response, headaches,
palpitations, excessive sweating, and reduced self-confidence and self-esteem. Dr. Ammon
explained that appellant’s psychological condition was consistent with the diagnosis of posttraumatic stress disorder. She also stated that appellant’s symptoms interfered with her ability to
continue working. Dr. Ammon advised that appellant required psychological treatment,
including weekly psychotherapy, possibly augmented by psychotropic medications. According
to her, appellant’s prognosis was guarded and the estimated duration of her disability was
unknown.
In a June 6, 2007 letter to the employing establishment, Dr. Ammon advised that
appellant was being treated for psychological symptoms that developed reactive to employmentrelated injury and stress. She stated that appellant was temporarily totally disabled for her usual
employment until July 7, 2007.
Dr. Ammon wrote the employing establishment again on June 8, 2007. This letter was
directed to the plant manager. Dr. Ammon reiterated that appellant was receiving treatment for
psychological symptoms that developed reactive to an employment-related injury. She also
noted that she was made aware that many supervisory personnel had contacted appellant by
telephone while she was on medical leave. Dr. Ammon requested that the supervisory personnel
be instructed to refrain from contacting appellant by telephone as this was not in her best interest
from an emotional point of view and was hampering appellant’s recovery.
In a July 12, 2007 follow-up report, Dr. Ammon sought to “clarify the cause of
[appellant’s] psychological disability.” She again noted that appellant’s psychological symptoms
were consistent with the diagnosis of PTSD, which “developed reactive to the industrial injury of
August 16, 2006.” Dr. Ammon also noted that she had previously reported that appellant had
been “subjected to supervisory maltreatment following the injury.” But she explained that the
predominant cause of appellant’s psychological symptoms and resulting disability were her
symptoms of post-traumatic stress disorder. Dr. Ammon further explained that had appellant not
been emotionally vulnerable because of this condition, she would have been better able to cope
with the supervisor’s behavior. She noted that appellant had the same supervisor before and after
the injury and prior to appellant’s injury she had been able to interact with the supervisor without
developing a disabling psychological condition.
On July 16, 2007 the Office informed appellant that her August 16, 2006 employment
injury had been expanded to include PTSD. It advised appellant that the medical evidence of
record was insufficient to establish that she incurred any wage loss due to this condition.

3

In a July 24, 2007 attending physician’s report (Form CA-20), Dr. Ammon diagnosed
employment-related PTSD. She also noted that appellant had been disabled since May 1, 2007
and that she remained totally disabled.
On July 26, 2007 appellant filed a claim for compensation (Form CA-7) for the period
May 1 to July 20, 2007.
By decision dated August 13, 2007, the Office denied appellant’s claim for wage-loss
compensation beginning May 1, 2007.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of her claim, including
that the medical condition for which compensation is claimed is causally related to the claimed
employment injury.4 For wage-loss benefits, the claimant must submit medical evidence
showing that the condition claimed is disabling.5 The medical evidence submitted must be
reliable, probative and substantial.6
ANALYSIS
Appellant claimed that she was totally disabled from May 1 to July 20, 2007 due to her
employment-related post-traumatic stress disorder.7 However, the medical evidence of record
does not support such a finding. Dr. Ammon’s initial report dated May 30, 2007 attributed
appellant’s current psychological condition, in part, to supervisory harassment unrelated to the
August 16, 2006 traumatic injury. She noted that appellant’s clinical picture was further
complicated by harassment from her supervisor following her return to limited-duty work. The
supervisor was alleged to have repeatedly attempted to force appellant to work beyond her
physical restrictions. Appellant also complained of being closely monitored by her supervisor.
Additionally, she learned that other employees did not want to work with her because they
considered her to be a safety hazard. According to Dr. Ammon, these factors also impacted
appellant’s psychological state.
The psychological impact of appellant’s interactions with her supervisors was also
evident from the July 6 and 8, 2007 letters Dr. Ammon wrote to the employing establishment. In
the first letter, Dr. Ammon noted that appellant was being treated for psychological symptoms
that developed reactive to an employment-related injury and “stress.” In the second letter, she
admonished the employing establishment for contacting appellant at home during her medical
leave of absence. Dr. Ammon requested that supervisory personnel refrain from contacting

4

20 C.F.R. § 10.115(e); see Tammy L. Medley, 55 ECAB 182, 184 (2003).

5

20 C.F.R. § 10.115(f).

6

20 C.F.R. § 10.115.

7

Appellant does not allege, nor does the record establish, that she was totally disabled due to the injuries she
sustained to her right upper extremity on August 16, 2006.

4

appellant by telephone as this was not in appellant’s best interest from an emotional point of
view and was hampering her recovery.
Dr. Ammon’s July 12, 2007 letter explained that had appellant not been emotionally
vulnerable because of her PTSD, she would have been better able to cope with her supervisor’s
behavior. According to her, appellant’s psychological condition began to deteriorate soon after
the August 16, 2006 incident at work. Dr. Ammon stated that “[i]mmediately following the
accident,” appellant “experienced the onset of flashbacks and nightmares of the accident.” But
even with the almost instantaneous onset of psychological symptoms, appellant was able to
continue working for some nine months following the August 16, 2006 traumatic injury.
Dr. Ammon has not explained how and why appellant’s psychological condition deteriorated
over the course of nine months to the point of her being totally disabled for the period at issue.
It is also unclear from Dr. Ammon’s July 12, 2007 report how she distinguished the socalled “predominate” cause of appellant’s current “psychological symptoms and resulting
disability.” There is no indication from the doctor’s report how she was able to distinguish
appellant’s disability among the effects of her PTSD symptoms and the effects of the reported
supervisory harassment. It is not enough for Dr. Ammon to simply say that appellant is totally
disabled due to her employment-related PTSD.8
The current record does not include any probative medical evidence to support
appellant’s claim that she was totally disabled from May 1 to July 20, 2007 due to her August 16,
2006 employment injury. Accordingly, the Office properly denied appellant’s claim for wageloss compensation.
CONCLUSION
Appellant did not established entitlement to wage-loss compensation for the period
May 1 to July 20, 2007.

8

A physician’s opinion on whether there is a causal relationship between the diagnosed condition and the
implicated employment factors must be based on a complete factual and medical background. Victor J. Woodhams,
41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree
of medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and appellant’s specific employment factors. Id.

5

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 22, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

